COBB, Judge.
The appellant, Jorge Alberto Cruz, was convicted of two counts of aggravated battery, one for stabbing a man named Little and the other for stabbing a man named Taylor. We reverse the conviction for the stabbing of Taylor because the state at trial admittedly failed to present evidence as to the identity of Taylor except through inadmissible hearsay, to which the defense interposed a timely objection. See State v. Allen, 335 So.2d 823 (Fla.1976); Graham v. State, 479 So.2d 824 (Fla. 2d DCA 1985); Postell v. State, 398 So.2d 851 (Fla. 3d DCA), review denied, 411 So.2d 384 (1981). Thus, the corpus delicti of the crime charged in Count One of the information (aggravated battery of Roger Taylor) was not proven.
We find no merit in the appellant’s contention that he was improperly convicted of the stabbing of Little pursuant to Count Two of the information. That conviction is affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
PETERSON and GRIFFIN, JJ., concur.